Per Curiam.

The Zavatsky and Statler Hilton Hotels cases, swpra, were appealed to this court (Nos. 78-76 and 78-241) and, subsequent to the certification of the present case to this court, a decision was rendered on December 7, 1978, reversing the judgments in those cases. In Zavatsky v. Stringer (1978), 56 Ohio St. 2d 386, this court held in the third paragraph of the syllabus as follows:
“The right of either the claimant or the employer to appeal to the Court of Common Pleas from a decision of the Industrial Commission which is ‘other than a decision as to the extent of disability’ is not affected by the fact that the claimant is receiving or will receive compensation or benefits for allowed injuries involving losses or impairments of bodily functions other than those which are the subject of the appeal. Such right of appeal may be exercised by either the claimant or the employer, regardless of whether the decision granting or denying the right to so participate is a part of the same order or is part of a prior order which also grants or denies a right to participate for other injuries involving loss or impairment of other bodily functions.”
*4The present cause falls within the ambit of authority provided by this court’s holding in Zavatsky. The decision of the board of review affirming the order of the administrator herein is “other than a decision as to the extent of disability” and is therefore appealable to the Court of Common Pleas under R. C. 4123.519.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Celebrezze, C. J., Herbert, W. Brown, P. Brown, Locher and Holmes, J J., concur.
Sweeney, J., dissents.